Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 10 May 2022. The replacement drawing of 10 May 2022 has overcome the objections to the drawings. The amendments to the specification have overcome the objections to the disclosure and objection to the specification as failing to provide proper antecedent basis for the subject matter of claims 17 and 18. The amendments to the claims have overcome the 35 USC 103 rejections; the rejections over canceled claim 7 and the 35 USC 112(b) rejection. The 35 USC 112(a) rejection over claims 1-6, 8 and 15-20 and the obviousness-type double patenting rejection have been modified in view of the amendments to the claims. Applicant's arguments with respect to the 35 USC 112(a) rejection over claims 9-14 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6 and 8 teach a binder comprising a reaction product of a polyol, starch and a polycarboxylic acid. Claims 15-20 teaches a binder composition, which is cured or reacted, comprising a polyol, starch and a polycarboxylic acid. These claims do not place any compositional limitations of these three components and thus reads on the reaction product from any amount of starch, polyol and polycarboxylic acid. The specification and the parent application teach a binder comprising a reaction product of a starch, a polycarboxylic acid and a crosslinking amount of a polyol and a binder composition, which is cured or reacted, comprising a starch, a polycarboxylic acid and a crosslinking amount of a polyol. There is no teaching or suggestion in the specification or the parent application of a binder or a binder composition containing any amount of polyol. Thus the newly claimed binder composition and binder of claims 1-6, 8 and 15-20 is not found in the originally filed disclosure and therefore are new matter.
Claims 9-14 teaches a fiber-containing composite comprising woven or non-woven fibers and a binder comprising a reaction product of a carbohydrate and a polycarboxylic acid. The specification teaches the invention is a fiber-containing composite comprising woven or non-woven fibers and a binder comprising a reaction product of a polycarboxylic acid and a starch. There is no other binder composition for a fiber-containing composite disclosed in the specification and thus the claimed binder of the reaction product of a carbohydrate and a polycarboxylic acid, where the carbohydrate is not a starch, is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While table 1 teaches a binder comprising a reaction product of a carbohydrate and sorbitol, the produced composite is not a fiber-containing composite comprising woven or non-woven fibers; it is a glass bead composite which is different from that claimed.
Response to Arguments
Applicants’ arguments with respect to the above rejections have been considered but are not convincing. The insertion of “starch” into claims 1 and 15, while overcoming the previous 35 USC 112(a) rejection, created a new 35 USC 112(a) rejection  since this insertion is new matter, as discussed above. 
Applicants’ arguments with respect to the rejection of claims 9-14 do not overcome the rejection. The argument with that the specification teaches a binder comprising a reaction product of a carbohydrate and sorbitol is not convincing since the taught binder is for a glass bead composite. Glass bead compositions are different from the claimed fiber-containing composites comprising woven or non-woven fibers. Thus the specification does not teach the claimed fiber-containing composites comprising woven or non-woven fibers and a binder comprising a reaction product of any carbohydrate and a polycarboxylic acid as argued. The fact that the specification suggests to use of a binder comprising a reaction product of a carbohydrate and a polycarboxylic acid as the binder for a fiber-containing composites comprising woven or non-woven fibers and a binder to one of ordinary skill art does not meet the written description requirement of 35 USC 112(a). Even though it may have been obvious to one of ordinary skill in the art to arrive at applicant's invention by reading the specification and through experimentation, this does not establish that applicant had possession of the invention at the time of filing. In re Blaser 194 USPQ 122 (CCPA 1977); In re Winkhaus 188 USPQ 129 (CCPA 1975). This previous rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-15 of U.S. Patent No. 10,988,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented fiber containing composite comprises woven or non-woven fibers; a binder comprising a reaction product of a starch having a weight average molecular weight of 1x106 to 1x107 Daltons, which is a carbohydrate, and a polycarboxylic acid; and a dedusting agent, where the dedusting agent can comprise a polyether compound such as polyethylene glycol. Patented claim 15 teaches the fiber containing composite of patented claim 13 has the same original and weathered rigidity ranges as that claimed in claim 9 of this application. 
Response to Arguments
Applicants’ comments with respect to this rejection are acknowledged. The amendments to claim 9 did not overcome the rejection since patented claim 15 teaches the newly claimed limitations. Rejections cannot be held in abeyance  and therefore, the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/24/22